DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5-6, the phrase “wherein the pod comprises the first-latch and the collapsible-locker comprises the second-latch” appears redundant with the phrase previously recited in claim 1, lines 4-5, “a first-latch of the pod removably engaging a second-latch of the collapsible-locker”.
In claim 7, line 2, “at least some electronics” is unclear as to the quantity of electronics to which the battery is operatively linked, i.e. one or a plurality.
In claim 9, line 3, “at least some electronics” is unclear as to the quantity of electronics, i.e. one or a plurality.  Further, it is unclear if “at least some of the electronics of the pod” includes the “at least one camera” previously recited in claim 1, line 3.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 the prior art of record fails to disclose or suggest the package-receiving-locker as claimed in detail, specifically the following, collectively: wherein the pod comprises at least one camera and at least one handle; wherein the pod is removably attachable to the collapsible-locker by a first-latch of the pod removably engaging a second-latch of the collapsible-locker, wherein the pod comprises the first-latch and the collapsible-locker comprises the second-latch; wherein the at least one handle of the pod is configured to support a weight of the collapsible-locker, of the pod, and of the at least one physical article up to a predetermined weight limit, when the pod is removably attached to the collapsible-locker.
Regarding claim 18  the prior art of record fails to disclose or suggest the package-receiving-locker as claimed in detail, specifically the following: wherein a rear of the collapsible-locker is removably attached to the door-bracket-assembly via a top-bracket located on the rear of the collapsible-locker and a top-ledge of the door-bracket-assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677